Per Curiam,
We have here two appeals. In one case the father is plaintiff and in the other the daughter. Both actions are to recover damages for injuries received by the latter on July 21, 1918. The young woman, shortly after leaving her place of employment for the day, while crossing Sixth Street, at its intersection with Welsh Street, in the City of Chester, was run down by a car of defendant company and seriously injured. At the time, a Highland Avenue car, whose route was along Welsh Street, traveling at a speed estimated by witnesses from 20 to 25 miles an hour, ran into a misplaced switch which the motorman failed to observe and was deflected into Sixth Street, striking plaintiff, who was on the regular crossing of the latter street, and carrying her 175 feet under the front truck of the car, before it was brought to a stop. Defendant’s negligence was not denied. The defense set up was contributory negligence on the part of the young woman in not looking and listening before attempting to cross the street. We find no testimony that she either did or did not do so. She, however, testified she had no recollection of what occurred after leaving her place of employment on the afternoon of the accident (Friday) un*553til the following Monday, upon regaining consciousness. It was her duty to look and listen for approaching cars on Sixth Street, but not those whose route was confined to Welsh Street; however, in the absence of evidence that she faded to discharge the duty imposed upon her, especially in view of the fact that her mind was a blank as to the accident and all its incidents, with the natural instinct of love of life, the presumption is that she did all the law required her to do and was not guilty of contributory negligence. Aside from- this, had she looked back down Welsh Street she would have seen approaching a Highland Avenue car routed, as she well knew, to continue along Welsh Street and not turn into Sixth Street; consequently, she could not be held to anticipate its sudden and unusual deflection into Sixth- Street, but, on the contrary, would have a right to assume its regular course down Welsh Street would be pursued. Moreover, it is affirmatively shown she stopped at the edge of the track.
The judgment in both cases is affirmed.